Citation Nr: 1627469	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a heart condition.

6.  Entitlement to service connection for chest scars secondary to gynecomastia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 2005 to June 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  Jurisdiction of the appeal was subsequently transferred to the Oakland, California RO.

The appeal was remanded for further development in July 2014.  Unfortunately, additional development is necessary, and the appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Another remand is necessary, as the previously requested development has not been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In January 2015, February 2015, and April 2015, the RO requested VA examinations for the Veteran's claimed heart, hypertension, and bilateral foot conditions.  However, there is no documentation that the RO requested a cervical spine examination.  The June 2015 Supplemental Statement of the Case (SSOC) indicates that the Veteran refused to appear for his two scheduled VA examinations "on his belief that VA already had sufficient evidence."  However, there is no documentation in the record showing that the Veteran did not want to be provided VA examinations.  In fact, a May 2015 RO email indicates, "[v]et is too busy to do his exam.  Want[s] to do the exam in [sic] two months from now."  Although the Veteran requested to reschedule the VA examinations for July 2015, there is no documentation in the record showing that the RO attempted to reschedule the examinations.  Therefore, remand is warranted to reschedule the VA examinations for his claimed cervical spine, heart, hypertension, and bilateral foot disabilities.  Any outstanding VA and private treatment records should also be secured.

Additionally, as noted in the prior remand, the Veteran claims that he has a chest scars disability as a result of surgical treatment of gynecomastia during service.  The claim for service connection for chest scars is inextricably intertwined with the claim for service connection for gynecomastia referred herein and must be deferred pending adjudication of that claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the claim of entitlement to service connection for gynecomastia.  See Statement in Support of Claim received July 30, 2009.  This issue shall not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  Obtain all outstanding VA treatment records.  In this regard, a notation that such records were "electronically reviewed, as in the June 2015 SSOC, will not suffice.  Instead, they must be physically associated with the claims file.

3.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records, to include any records from Kaiser Permanente.

4.  After the above requested development has been completed to the extent possible, schedule the Veteran for VA examination(s) to determine the nature and etiology of his claimed bilateral feet, cervical spine, hypertension, and heart disabilities.  It is imperative that the Veteran be given appropriate notice of all scheduled examinations and documentation of this should be placed in the claims file.  It is also imperative that the claims file be made available to any reviewed by the examiner in connection with the examinations.  The examiner should note that the claims file has been reviewed.

The examiner should obtain a complete, pertinent history from the Veteran as to the disability being examined.  The examiner should give particular attention to the Veteran's lay assertions and the pertinent medical evidence.  A complete rationale for all opinions requested below must be provided.  If the examiner cannot provide any of the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

Feet

Following a review of the claims file and examination of the Veteran, to include x-rays of his bilateral feet, the examiner should identify any disability of the feet diagnosed on examination, during VA examination in June 2009, and in the record.  As to each foot disability identified, the examiner should opine whether it is "at least as likely as not" (a 50 percent or greater probability) that such disability was incurred in or is related to an event or injury during the Veteran's military service, to include wear and tear of the feet on physical activity and use of military boots therein. 

In doing so, the examiner should clarify whether tender calluses diagnosed during VA examination in June 2009 were an acute condition or a manifestation of a chronic disability of either foot.

Cervical Spine

Following a review of the claims file and examination of the Veteran, to include x-ray examination and range of motion testing of the cervical spine, the examiner is requested to identify any disability of the cervical spine diagnosed on examination and in the record.  As to each cervical spine disability identified, the examiner is requested to should opine whether it is "at least as likely as not" (a 50 percent or greater probability) that such disability was incurred in or is related to any event or injury during service. 

Hypertension 

Perform all necessary diagnostic tests and report all clinical manifestations in detail.  Following a review of the claims file, to include elevated blood pressure readings during and since service, and examination of the Veteran, identify whether the Veteran has hypertension.  If so, provide an opinion as to whether it is "at least as likely as not" (a 50 percent probability or greater) that the Veteran's hypertension was incurred in or is related to event or injury during service.  The examiner must specifically discuss the medical evidence of blood pressure readings during the Veteran's active duty service and thereafter. 


Heart Condition 

Perform all necessary diagnostic tests and report all clinical manifestations in detail.  Identify all heart conditions diagnosed during examination and in the record.  As to each heart condition identified in the record and on examination, to include AV dissociation and junctional escape rhythm, based upon all of the evidence of record (service treatment records, June 2009 VA examination, post-service treatment records including VA treatment records pertaining to diagnoses of AV dissociation and junctional escape rhythm on ECG in February 2010, and all lay statements regarding the onset and continuity of the Veteran's symptoms), provide an opinion as to whether it is "at least as likely as not" (a 50 percent probability or greater) that the heart condition was incurred in or aggravated by any event or injury during military service. 
 
5.  The Veteran is notified that it is his responsibility to report for any examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

6.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims of entitlement to service connection for bilateral foot, cervical spine, hypertension, heart, and chest scar disabilities and issue a SSOC, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




